206 F. Supp. 2d 732 (2002)
Victoria Leyson KRAMER
v.
JOTUN PAINTS, INC.
Laurie M. McCauley
v.
Jotun Paints, Inc.
Nos. Civ. S 02-134, Civ. S 02-135.
United States District Court, D. Maryland.
March 5, 2002.
Thomas W. Farrington, Goldstein and Byrne, Baltimore, MD, for Victoria Leyson Kramer, plaintiff.
Emmett F. McGee, Jr., Jill Lynn Schultz Distler, Piper Marbury Rudnick and Wolfe, LLP, Baltimore, MD, for Jotun Paints, Inc., defendant.

MEMORANDUM OPINION AND ORDER
SMALKIN, Chief Judge.
These cases come before the Court on the plaintiffs' motions for reconsideration of the Memorandum Opinion and Orders of February 12, 2002. In light of the arguments and authority set forth in the plaintiffs' motions, and pursuant to FED. R.CIV.P. 60(b), the Court finds that Maryland law mandates that the plaintiffs' Title VII claims not be dismissed as untimely. The Court finds that under the current Maryland Rules, the limitations period is tolled indefinitely upon the filing of a complaint. See Reed v. Sweeney, 62 Md.App. 231, 237 n. 1, 488 A.2d 1016, cert. denied 303 Md. 471, 494 A.2d 939 (1985); see also Powell v. Gutierrez, 310 Md. 302, 308, 529 A.2d 352 (1987). Moreover, the plaintiffs have shown that they are willing to proceed with their cases and that the delay in service was not wholly unjustified. The Court finds that the defendant's argument in opposition is unpersuasive. For these reasons, the Court's Orders of February 12, 2002, shall be vacated, and the cases will be reopened.
*733 Therefore, it is this 5th day of March, 2002, ORDERED:
1. That the Court's Orders of February 12, 2002, BE, and they hereby ARE, VACATED;
2. That these cases BE, and they hereby ARE, REOPENED;
3. That the clerk of the Court mail copies of this Memorandum Opinion and Order to counsel for the parties.